UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSEPH E. ARMSTRONG, )
)
Plaintiff, )
)
v. ) Civil Action No. 15-0440 (RJL)
)
AMTRAK, INC., )
, F I L E D
Defendant. ) JUN 03 2015

MEMORAND OPINION Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
(June: 2,20%) [Dkt. #10]

This matter is before the Court on defendant’s Motion to Dismiss and/or for
Summary Judgment [Dkt. #10]. Because a ruling on the motion potentially could have
disposed of this case, the Court advised the pro se plaintiff of his obligations under the
Federal Rules of Civil Procedure and the rules ofthis Court. Speciﬁcally, the Court
advised the plaintiff that, ifhe did not respond to the Motion by May 22, 2015, the Court
would treat the motion as conceded. To date, the plaintiff has neither ﬁled an opposition
to the Motion nor requested more time in which to do so. Accordingly, the Court will
grant the defendant’s Motion to Dismiss as conceded, and will deny its Motion for

Summary Judgment without prejudice. An Order accompanies this Memorandum

'4
RICHARD J. L 

United States District Judge

Oplmon. t